                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS


 ROBERT LEE RUSZKOWSKI, JR., DANA                     )
 RENEE GRIFFITH, and JILL KATHLEEN                    )
 KING,                                                )
                                                      )
                          Plaintiffs,                 ) Case No. 18-CV-5754
                                                      )
                  v.                                  ) Honorable Sharon J. Coleman
                                                      )
 DALE JAMES MORGADO,                                  )
                                                      )
                          Defendant.                  )
                                                      )

                       MEMORANDUM OF LAW IN SUPPORT OF
                      MOTION FOR ALTERNATIVE SERVICE AND
                  FOR EXTENSION OF TIME TO EFFECTUATE SERVICE

          Plaintiffs Robert Lee Ruszkowski, Jr., Dana Renee Griffith, and Jill Kathleen King, by and

through their attorneys, Actuate Law LLC, hereby submit their memorandum of law in support of

their Motion for Alternative Service pursuant to Federal Rule of Civil Procedure 4(e) and

Plaintiffs’ Motion for Extension of Time to Effectuate Service upon Defendant Dale James

Morgado pursuant to Federal Rule of Civil Procedure 4(m), as follows:

          On August 22, 2018, Plaintiffs filed a one-count complaint against Attorney Dale James

Morgado (“Morgado”) for negligence. Plaintiffs initially hired Morgado to bring a declaratory

judgment action in the District Court of Connecticut against the City of Stamford (“the City”) and

the Classified Employees Retirement Fund of the City of Stamford (“CERF”). Plaintiffs’ mother

is deceased and named each of her children (Plaintiffs) as beneficiaries of her pension. After her

death, the City and CERF paid pension benefits to each Plaintiff. Years after her death, the City

and CERF sent notices of collection to each Plaintiff, stating that the City had inadvertently paid

them extra pension payments. Plaintiffs hired Morgado to represent them in and bring a declaratory




38145.1
judgment action against the City and CERF to resolve the dispute regarding these pension

payments. In response to the District Court of Connecticut action, the City filed individual actions

against each Plaintiff in their respective states of residence.

          For more than a year, Morgado purported to represent each Plaintiff in these state cases,

even though he was not licensed to practice in any of Plaintiffs’ states of residence: Colorado,

Illinois, and North Carolina. Morgado billed Plaintiffs for filing his appearance, but never filed an

appearance in any of the state cases. Morgado never appeared at any of the hearings on behalf of

Plaintiffs, and wrongfully instructed Plaintiffs to not appear as well. Morgado’s conduct directly

caused: (i) default judgments to be entered against all three Plaintiffs; (ii) arrest warrants to be

issued against two Plaintiffs; and (iii) the third Plaintiff’s house to be subject to a sheriff’s auction.

At the same time, Morgado failed to respond to motions to dismiss in the federal case, which was

dismissed for Morgado’s failure to prosecute.

          Morgado was admitted to practice law in Connecticut on November 5, 2007. Morgado was

admitted to practice law in Florida on April 16, 2009. Morgado was admitted to practice law in

New York on March 11, 2014. Morgado’s license has been suspended in Connecticut, Florida, and

New York. Morgado was never licensed to practice law in Colorado, Illinois, or North Carolina.

I.        PLAINTIFFS’ SERVICE ATTEMPTS

          Plaintiffs filed the Complaint on August 22, 2018. Plaintiffs have not been in contact with

Morgado since at least May 2018. In an effort to serve Morgado, Plaintiffs’ counsel (i) reviewed

communications and documents from Morgado; (ii) searched Pacer; (iii) ran a public records

search; and (iv) ran internet searches. See Affidavit of Andrea C. Halverson, attached hereto as

Exhibit A at ¶ 4.




                                                    2

38145.1
           A.     Certified Mail

           To identify viable addresses, Plaintiffs’ counsel first attempted service via certified mail,

return receipt requested, at addresses which were either provided to Plaintiffs by Morgado or found

via internet searches. The Clerk of the Court issued summons for the following addresses on

August 24, 2018 and attempts to serve via certified mail were made that same day.

                                         Connecticut Addresses

                   Address                           Source                  C.M.          C. M.
                                                                             Sent         Returned
  1       Dale James Morgado            Address provided to the                           Return to
          65 Redding Road, Unit 60      Plaintiffs by Morgado during        8/24/18        Sender
          Georgetown, CT 06892          representation                                    10/28/18
  2       Dale James Morgado            Address provided on AVVO
                                                                                          Return to
          463 Tresser Blvd.             website
                                                                            8/24/18        Sender
          9th Floor.
                                                                                           9/04/18
          Stamford, CT 06109

           The summons, complaint, and exhibits to the complaint were sent via certified mail to

Address #1 on August 24, 2018. See Exhibit A at ¶ 9. The certified mail for Address #1 was

returned to sender on October 28, 2018. See Exhibit C.

           The summons, complaint, and exhibits to the complaint were sent via certified mail to

Address #2 on August 24, 2018. See Exhibit A at ¶ 9. The certified mail for address #2 was returned

to sender on September 4, 2018 See Exhibit D.

                                           Florida Addresses

                   Address                          Source                   C.M.          C. M.
                                                                             Sent         Returned
  3       Dale James Morgado            Address included in
          382 N.E. 192nd Street         Morgado’s Engagement Ltr. /
                                                                            8/24/18       8/30/2018
          Unit 84164                    Bio. (Exhibit B)
          Miami, FL 33132
  4       Dale James Morgado            Address included on the
                                                                                          Return to
          Feldman Morgado, PA           Feldman Morgado, PA website
                                                                            8/24/18         Sender
          501 N. Reo Street
                                                                                          8/31/2018
          Tampa, FL 33609


                                                    3

38145.1
  5       Dale James Morgado           Legal Directories Florida
                                                                                      Return to
          100 Biscayne Blvd            website
                                                                         8/24/18       Sender
          Suite 2902
                                                                                      9/7/2018
          Miami, FL 33132-2301

           The summons, complaint, and exhibits to the complaint were sent via certified mail to

Address #3 on August 24, 2018. See Exhibit A at ¶ 9. Receipt of the certified mail for Address #3

was signed on August 30, 2018. See Exhibit E. The individual who signed the certified mail receipt

did not identify whether he or she was the “agent” or “addressee” and did not print his or her name.

           The summons, complaint, and exhibits to the complaint were sent via certified mail to

Address #4 on August 24, 2018. See Exhibit A at ¶ 9. The certified mail for address #4 was returned

to sender on August 31, 2018 See Exhibit F.

           The summons, complaint, and exhibits to the complaint were sent via certified mail to

Address #5 on August 24, 2018. See Exhibit A at ¶ 9. The certified mail for address #5 was returned

to sender on September 7, 2018. See Exhibit G.

                                        New York Addresses

                   Address                        Source                               C. M.
                                                                        C.M. Sent
                                                                                      Returned
  6       Dale James Morgado           Address provided in Google
          228 Park Ave #84164          Maps for Morgado, PA
                                                                         8/24/18       8/29/18
          New York, NY 10003           Address provided on S.D.N.Y.
                                       Pacer
  7       Dale James Morgado           Address included on Florida,
                                                                                      Return to
          85 Wall Street, Suite 1100   Connecticut, and New York
                                                                         8/24/18       Sender
          New York, NY 10005           Atty. Registration website and
                                                                                      8/31/2018
                                       on D.C. Conn. Pacer
  8       Dale James Morgado           Address included on Yelp page                  Return to
          14 Wall Street, 20th Floor   for Feldman & Morgado, PA         8/24/18       Sender
          New York, NY 10005                                                          9/17/2018
  9       Dale James Morgado           Address used Pacer pleadings
                                                                                      Return to
          Morgado, P.A.
                                                                         8/24/18       Sender
          600 Third Avenue, 2nd Fl.
                                                                                      9/11/2018
          New York, NY 10016




                                                   4

38145.1
          The summons, complaint, and exhibits to the complaint were sent via certified mail to

Address #6 on August 24, 2018. See Exhibit A at ¶ 9. Receipt of the certified mail for Address #6

was signed on August 29, 2018. See Exhibit H. The individual who signed the certified mail receipt

did check the “agent” box on the certified mail receipt. Id. It should be noted that the envelope

sent to this address was later returned to sender, dated November 7, 2018. The envelope stamp

reads: “Refused. Unable to forward.” Id.

          The summons, complaint, and exhibits to the complaint were sent via certified mail to

Address #7 on August 24, 2018. See Exhibit A at ¶ 9. The certified mail for address #7 was returned

to sender on August 31, 2018. See Exhibit I.

          The summons, complaint, and exhibits to the complaint were sent via certified mail to

Address #8 on August 24, 2018. See Exhibit A at ¶ 9. The certified mail for address #8 was returned

to sender on September 17, 2018. See Exhibit J.

          The summons, complaint, and exhibits to the complaint were sent via certified mail to

Address #9 on August 24, 2018. See Exhibit A at ¶ 9. The certified mail for address #9 was

returned to sender on September 11, 2018. See Exhibit K.

          B.     Personal Service

          Plaintiffs’ counsel then ran a public records search using PeopleMap and found several

potential residential addresses for Morgado. The Clerk of Court issued summons for the additional

addresses on October 12, 2018. Plaintiffs hired process servers to attempt service at the residential

addresses identified in the public records report and at the two addresses for which Plaintiffs

received a certified mail delivery receipt (Addresses #3 and #6 above).

                                     Connecticut Addresses

          Personal service of the summons, complaint and exhibits, Notice of Mandatory Initial

Discovery, the Court’s Standing Order regarding the Mandatory Initial Discovery Pilot Project,

                                                  5

38145.1
and the Court’s October 3, 2018 Order, was attempted, but was unsuccessful, at the following

addresses in Connecticut from October 19, 2018 to October 23, 2018:

                  Address                        Source              Personal Service      Personal
                                                                      Attempt Date          Service
  10      Dale James Morgado          Residence listed on public
          19 Sugar Hollow Rd          records PeopleMap report         10/19-23/2018          No
          Wilton, CT 06897-4834
  11      Dale James Morgado          Residence listed on public
          5 Minard Drive              records PeopleMap report         10/19-23/2018          No
          Westport, CT 06880-6422
  12      Dale James Morgado          Residence listed on public
          30 Woodland Street, 6B      records PeopleMap report         10/19-23/2018          No
          Hartford, CT 06105-2318

          As outlined in the attached affidavit, the process server attempted service at each of these

addresses, but Morgado is no longer a resident of any of these addresses. See Affidavit of Diligent

Search, attached hereto as Exhibit L.

                                          Florida Addresses

          Personal service of the summons, complaint and exhibits, Notice of Mandatory Initial

Discovery, the Court’s Standing Order regarding the Mandatory Initial Discovery Pilot Project,

and the Court’s October 3, 3018 Order, was attempted, but was unsuccessful, at the following

addresses in Florida:

                  Address                        Source               Personal Service     Personal
                                                                       Attempt Date         Service
  3 Dale James Morgado                  Address included in
    382 N.E. 192nd Street               Morgado’s Professional
                                                                          11/8/2018            No
    Unit 84164                          Bio.
    Miami, FL 33132
 13 Dale James Morgado                  Residence listed on public
    1333 95th St                        records PeopleMap report
                                                                         10/16/2018            No
    Bay Harbor Islands, FL
    33154
 14 Morgado Legal PA                    Address for Morgado
                                                                          10/25/18
    11713 Colony Lakes Blvd             Legal PA on public                                     No
                                                                          10/26/18
    New Port Richey, FL 34654           records PeopleMap report



                                                   6

38145.1
           As outlined in the attached affidavit, the process server attempted service at Address #3 on

November 8, 2018, but service was unsuccessful. See Affidavit of Eduardo E. Ochoa, attached

hereto as Exhibit M. According to the affidavit, Address #3 does not exist, as there is no 192nd

Street, and the address of 382 NE 191st Street is a warehouse and not a residence. Id.

           As outlined in the attached affidavit, the process server attempted service at Address #13

on October 16, 2018, but service was unsuccessful. See Affidavit of Henry Pinto, attached hereto

as Exhibit N. The process server “[s]poke with Loren Kutner who lives at this address and stated

that subject hasn’t lived here in almost 4 years … Last time she heard he was living in

Massachusetts or Connecticut.” Id.

           As outlined in the attached affidavit, the process server attempted service at Address #14

on October 25 and 26, 2018, but service was unsuccessful. See Affidavit of Brandon Franz,

attached hereto as Exhibit O. The process server “spoke to resident named Joanna Lella … who

informed [him] that there is nobody by subject[’]s name that lives there and is unknown to her, she

said she has been living there for 5 years.” Id.

                                         New York Addresses

           Personal service of the summons, complaint and exhibits, Notice of Mandatory Initial

Discovery, the Court’s Standing Order regarding the Mandatory Initial Discovery Pilot Project,

and the Court’s October 3, 3018 Order, was attempted, but was unsuccessful, at the following

address on November 7, 2018:

                  Address                        Source               Personal Service      Personal
                                                                       Attempt Date          Service
  6       Morgado, PA                  Address listed for
          228 Park Ave., #84164        Morgado, PA on Google                11/7/18             No
          New York, NY 10003           Maps




                                                    7

38145.1
          As outlined in the attached affidavit, the process server attempted service at Address #6 on

November 7, 2018, but service was unsuccessful. See Affidavit of Christopher J. Klein, attached

hereto as Exhibit P. The process server noted that the address is not a physical address, but is

instead an “Earth Class Mail” box. The process server spoke “to the mailbox store clerk who told

[him] the defendant terminated his box one year ago.” Id.

          C. Electronic Mail

          Plaintiffs’ counsel was able to identify three electronic mail addresses attributable to

Morgado:

          Email Address                                   Source                          Delivered
                                    This email address was included in the Plaintiffs’
                                    engagement letter (Exhibit B) and was used to
                                    communicate with Plaintiffs throughout
 djm@morgado.us                                                                               Yes
                                    Morgado’s’ representation of Plaintiffs. It is also
                                    the email address on D.C. Conn. Pacer, S.D.N.Y.
                                    Pacer, and S.D. Fla. Pacer.
                                    This email was used to communicate with
                                    Plaintiffs throughout Morgado’s’ representation
 djm@morgado.legal                                                                            No
                                    of Plaintiffs and is provided on the Florida Bar
                                    website.
                                    This email address was found on the Feldman
 dmorgado@ffmlawgroup.com                                                                     No
                                    Morgado, PA website.

Plaintiffs’ counsel sent an email to each of these email addresses, attaching a copy of: (i) the

complaint and exhibits, (ii) each of the nine summons that were initially issued on August 24,

2018; (iii) the Court’s Notice of Mandatory Initial Discovery; and (iv) the Court’s Standing Order

regarding the Mandatory Initial Discovery Pilot Project. See September 4, 2018 Email, attached

hereto as Exhibit Q, and Exhibit A at ¶¶ 10-11. The emails to djm@morgado.legal and

dmorgado@ffmlawgroup.com were undeliverable. See Exhibit R. The email to djm@moargado.us

was delivered. See Exhibit S. Plaintiffs’ counsel requested a read receipt on each email. As of

October 15, 2018, the email to djm@morgado.us was not read. See Exhibit T.

                                                   8

38145.1
II.       LEGAL STANDARD

          Pursuant to Federal Rule of Civil Procedure 4(e)(2), an individual may be served by “(a)

delivering a copy of the summons and of the complaint to the individual personally; (b) leaving a

copy of each at the individual’s dwelling or usual place of abode with someone of suitable age and

discretion who resides there; or (c) delivering a copy of each to an agent authorized by appointment

or by law to receive service of process.” Fed. R. Civ. P. 4(e)(2).

          Having exhausted personal delivery attempts at each of the aforementioned addresses,

Plaintiffs now seek an order permitting service by an alternative method pursuant to Fed. R. Civ.

P. 4(e)(1), which provides that an individual may be served by “following state law for serving

summons in an action brought in courts of general jurisdiction in the state where the district is

located….” Fed. R. Civ. Proc. 4(e)(1). Illinois law permits service by personally serving the

individual or leaving a copy at the individual’s residence, with a person who resides there who is

over the age of 13, and then mailing a copy to the individual. See 735 ILCS 5/2-203(a).

          If service is impractical under the methods outlined in 735 ILCS 5/2-203(a)—as it is here—

a party “may move, without notice, that the court enter an order directing a comparable method of

service.” See 735 ILCS 5/2-203.1. Section 5/2-203.1 requires an affidavit be filed in support of

any request for alternative service:

                 stating the nature and extent of the investigation made to determine
                 the whereabouts of the defendant and the reasons why service is
                 impractical under items (1) and (2) of subsection (a) of Section 2-
                 203, including a specific statement showing that a diligent inquiry
                 as to the location of the individual defendant was made and
                 reasonable efforts to make service have been unsuccessful.

Id. In compliance with this requirement, Plaintiffs have attached the affidavit of one of its

attorneys, Andrea C. Halverson. See affidavit attached as Exhibit A.




                                                  9

38145.1
III.      LEGAL ARGUMENT

          A.     Plaintiffs Have Made Diligent Inquiry into the Location of Morgado.

          Plaintiffs have made a diligent attempt to locate Morgado. In Nesbitt v. Regas, the court

found that plaintiff “performed a ‘diligent inquiry as to the location of the individual defendant’

when she relied on [defendant’s] residence of record with the ARDC, and when the doorman at

the building confirmed that [the defendant] lived at that address.” No. 13 C 8245, 2015 WL

1331291, at *4 (N.D. Ill. Mar. 20, 2015). In Printer’s Row, LLC, the court found that plaintiffs

exceeded the “diligent inquiry” requirement when they: (i) located the address of one of

defendant’s business interests; (ii) located defendant’s current attorney; (iii) located two additional

addresses where defendant may be; and (iv) retained an investigation service who obtained

defendant’s registered address. Hotel Employees & Rest. Employees Int'l Union Welfare Fund v.

Printer's Row, LLC, No. 06 C 4630, 2008 WL 5142187, at *1 (N.D. Ill. Dec. 5, 2008).

          In an effort to find Morgado, Plaintiffs’ counsel (i) reviewed communications and

documents from Morgado, including the engagement letter and Morgado’s biography; (ii)

searched Pacer in the District Court of Connecticut, the Southern District of Florida, and the

Southern District of New York; (iii) ran a public records search through PeopleMap; and (iv) ran

internet searches. See Exhibit A. These searches identified fourteen (14) potential addresses

associated with Morgado.

          As in Nesbitt, Plaintiffs have identified the addresses associated with Morgado’s attorney

registration in Connecticut, Florida, and New York. To the extent they are different, Plaintiffs

counsel has located the addresses registered by Morgado with the Pacer system in the District

Court of Connecticut, the District Court of the Southern District of Florida, and the District Court

of the Southern District of New York. Plaintiffs have thereby satisfied the “diligent inquiry”




                                                  10

38145.1
standard established in Nesbitt. Similar to Printer’s Row, Plaintiffs located various addresses that

may be associated with Morgado or his business using internet searches and also used PeopleMap

to run a public records search, which identified additional addresses based on tax records, voter

registration, and business registration filings.

          Because Plaintiffs have made a diligent inquiry into Morgado’s location, Plaintiffs’ Motion

for Alternative Service and for an Extension of Time to Effectuate Service should be granted.

          B.     Plaintiffs Have Made Reasonable Efforts to Effectuate Service Upon
                 Defendant.

          Plaintiffs have made reasonable efforts to effectuate service upon defendant. In Printer’s

Row, the court found plaintiffs made reasonable efforts at service when they: (i) attempted service

at the location of one of defendant’s business interests; (ii) attempted to obtain a waiver of service

from defendant’s attorney; (iii) mailed waivers of service to two additional addresses where it was

believed defendant may be located; and (iv) attempted service at the address listed on defendant’s

driver’s license. Printer’s Row, LLC, 2008 WL 5142187, at *1.

          Specifically, Plaintiffs identified nine addresses for potential service within one day of

filing the complaint, Plaintiffs sent the summons and the complaint and exhibits via certified mail

to each of the nine addresses within two days of filing the complaint. See Exhibit A at ¶9.

Plaintiffs then requested that Morgado accept service via electronic mail. Id. at ¶ 10. Plaintiffs

then diligently searched for additional addresses and attempted personal service at seven addresses

in three states. See Exhibits A at ¶ 12, L, M, N, O, and P.

          C.     Service of Morgado is Impractical Pursuant to Either Fed. R. Civ. Proc. 4(e)(2)
                 or 735 ILCS 2-203(A).

          Service of Morgado is impractical pursuant to either Fed. R. Civ. Proc. 4(e)(2) or 735 ILCS

2-203(a). “If the moving party has satisfactorily made the required showing of ‘diligent inquiry’



                                                   11

38145.1
by affidavit, ‘[t]he court may order service to be made in any manner consistent with due process.’”

Fifth Third Bank v. Malone, 2010 WL 183344 (N.D. Ill. Jan. 20, 2010) (citing In re Schmitt, 321

Ill. App. 3d 360, 367 (2d Dist. 2001). As outlined above and in the attached Affidavit (Exhibit A),

Plaintiffs have attempted to serve Morgado at various residential addresses that are linked to him

through public records, tax records, and voting registration. No such service was successful, and

the process servers were able to confirm that Morgado did not currently live at any of these

residential addresses. Similarly, Plaintiffs attempted service of an agent at the numerous addresses

that are linked to Morgado through business registrations. The only two addresses that Plaintiffs

received certified mail delivery receipts from, are not physical addresses. Therefore, a process

server was not and will not be able to deliver a copy of the summons and complaint or any future

pleadings with an authorized agent. Significantly, Morgado is licensed to, but suspended from,

practicing law in three states. He cannot be served at the addresses that he has provided to the

attorney registration bodies or to the district courts as part of his Pacer registration. Because

Plaintiffs have conducted a diligent inquiry and made reasonable efforts to serve Morgado, but

have exhausted the addresses that have been identified, it is impractical that service can be

effectuated through the preferred means and, therefore, alternative service should be permitted.

          D.      Proposed Alternative Method of Service

          Plaintiffs request that this Court enter an order permitting Plaintiffs to serve Morgado by

one or a combination of the following methods:

          (i)     mailing a copy of the summons and complaint in a sealed envelope with postage
                  fully prepaid via regular and certified, return receipt requested, to: Dale James
                  Morgado, 382 N.E. 192nd Street, Unit 84164, Miami, FL 33132;
          (ii)    (ii) mailing a copy of the summons and complaint in a sealed envelope with postage
                  fully prepaid via regular and certified, return receipt requested, to: Dale James
                  Morgado, 228 Park Ave #84164, New York, NY 10003; and
          (iii)   via electronic mail to djm@morgado.us.



                                                  12

38145.1
Plaintiffs propose service to these addresses because Plaintiffs received certified mail delivery

receipts from both addresses in (i) and (ii). But, because these are not physical locations, and are

instead virtual addresses or P.O. Boxes, a process server cannot deliver the summons or future

pleadings to these addresses. Similarly, the email included in (iii) is the only email from which

Plaintiffs received a receipt of delivery.

          Plaintiffs additionally request that they be permitted to serve Morgado with any future

pleadings by the same proposed alternative method of service.

IV.       PLAINTIFFS REQUEST ADDITIONAL TIME TO EFFECTUATE SERVICE.

          Federal Rule of Civil Procedure 4(m) requires that a defendant be served with a summons

and a copy of the complaint within 90 days after the complaint is filed. Plaintiffs filed this lawsuit

on August 22, 2018. The deadline for service is, therefore, November 20, 2018. “If the plaintiff

shows good cause for the failure [to serve the defendant within 90 days of filing the complaint],

the court must extend the time for service for an appropriate period.” Fed. R. Civ. P. 4(m). “There

is no precise test for good cause, but the plaintiff must show at least ‘reasonable diligence’ in

effecting service.” American Kitchen Delights, Inc. v. Tino’s Italian Specialty Foods, No. 17 C

8403, 2018 WL 4916530, at *2 (N.D. Ill. October 10, 2018).

          For the reasons set forth above, Plaintiffs have exercised reasonable diligence in attempting

to serve Morgado. Therefore, Plaintiffs request that this Court, within its discretion pursuant to

Rule 4(m), grant an extension of time to effectuate service on Morgado.

                                             CONCLUSION

          WHEREFORE, Plaintiffs Robert Lee Ruszkowski, Jr., Dana Renee Griffith, and Jill

Kathleen King respectfully request that the Court grant Plaintiffs’ Motion for Alternative Service

and for Extension of Time to Effectuate Service.




                                                   13

38145.1
November 14, 2018        s/ Andrea C. Halverson
                         Dara C. Tarkowski
                         Andrea C. Halverson
                         ACTUATE LAW, LLC
                         641 W. Lake Street
                         Chicago, IL 60661
                         (312) 579-3108
                         dara.tarkowski@actuatelaw.com
                         andrea.halverson@actuatelaw.com

                         Attorneys for Plaintiffs




                    14

38145.1
